Citation Nr: 0433066	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-35 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals involving subluxation and quadriceps atrophy of the 
right knee, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to August 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
particular, in a January 2003 decision, the RO stated that it 
was denying the veteran's claim for an increased evaluation 
for his right knee disability and continuing the 30 percent 
evaluation that had been in effect since August 1984.  The 
record indicates, however, that since that date the veteran's 
right knee disability was evaluated as only 20 percent 
disabling.  The RO therefore issued a rating decision in 
March 2003, wherein it corrected this error and denied the 
veteran's claim for an evaluation in excess of 20 percent.  

At an August 2004 hearing before the undersigned Veterans Law 
Judge, the veteran raised the issues of entitlement to 
service connection for a left knee disability, a low back 
disability, and a neck disability as secondary to his 
service-connected right knee disability.  As these matters 
have not been procedurally developed for appellate review, 
the Board refers them back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran claims that his service-connected right knee 
disability is more severely disabling than reflected in the 
currently assigned 20 percent evaluation.  However, 
additional development is required before the Board can 
adjudicate this claim. 

The Board finds that the veteran should be scheduled for a VA 
examination to determine the nature and severity of his right 
knee disability.  The record shows that the veteran's right 
knee disability was last examined in September 2002.  The 
veteran testified at an August 2004 hearing that this 
disability has since worsened.  In particular, it was noted 
that the veteran appeared at the hearing wearing a brace on 
his right knee and using a cane because of pain and 
instability in his right knee.  The veteran also described 
swelling, instability and severe pain with use.  A VA 
examination is therefore required to properly evaluate this 
disability.  See 38 U.S.C.A.  § 5103A (West 2002).  

Next, the record suggests that VA medical records may be 
available which have not been associated with the claims 
file.  The veteran testified at his hearing that his right 
knee was being treated at the Wade Park VA Medical Center.  
However, it does not appear that these records have been 
obtained and considered by the RO.  Thus, the RO should 
obtain these records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also, Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

The record also suggests that additional private medical 
records may exist which have not been associated with the 
claims file.  The veteran testified that he was being treated 
by a chiropractor for various orthopedic problems, including 
his right knee.  Since these records are not in the claims 
file, the RO should attempt to obtain them.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2004); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the duty to 
assist includes securing private and VA medical records to 
which a reference has been made.)

Finally, the Board notes that VA was put on notice that the 
veteran may be receiving Social Security Administration (SSA) 
benefits.  The veteran testified that he had been receiving 
SSA benefits since July 2003.  However, these record do not 
appear to be in the claims file.  The RO should therefore 
attempt to obtain any SSA records which pertain to the 
veteran. 




Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Wade Park 
VA Medical Center and obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran's service-
connected right knee disability from 2001 
to the present.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated his right knee disability.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file all outstanding records 
of this treatment, to include all 
treatment records from his chiropractor.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  The RO should request and obtain any 
Social Security Administration (SSA) 
records pertaining to the veteran, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected postoperative residuals 
involving subluxation and quadriceps 
atrophy of the right knee.  The 
examination should include X-rays and a 
complete test of the range of motion of 
the right knee, documented in degrees.  
The examiner should also answer the 
following questions: (a) whether the 
right knee exhibits weakened movement, 
excess fatigability, incoordination, or 
pain on movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); (b) 
whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); and (c) to what degree, if 
any, the veteran experiences recurrent 
subluxation or lateral instability of the 
right knee.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

5.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

6.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




